     Case 4:21-cv-02698 Document 30 Filed on 09/03/21 in TXSD Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

CLINGMAN & HANGER                              §
MANAGEMENT ASSOCIATES, LLC,                    §
as Trustee of the Furie Litigation Trust,      §
             Plaintiff,                        §
                                               §
v.                                             §         Civil Action No. 4:21-cv-02698
                                               §
KAY RIECK; LARS DEGENHARDT;                    §
THEODOR VAN STEPHOUDT; DAVID                   §
HRYCK, REED SMITH LLP; THOMAS                  §
E. HORD; MICHAEL ANTHONY                       §
NUNES; STONE PIGMAN WALTHER                    §
WITTMAN LLC, in its own capacity and           §
as successor by merger to COGAN &              §
PARTNERS LLP; DAVID ELDER;                     §
BRUCE GANER; SIERRA PINE                       §
RESOURCES INTERNATIONAL, INC.;                 §
and HELENA ENERGY, LLC,                        §
              Defendants.                      §

           DEFENDANT REED SMITH LLP’S UNOPPOSED MOTION
                   TO EXTEND TIME TO ANSWER

TO THE HONORABLE CHARLES R. ESKRIDGE III:

      Defendant Reed Smith LLP (“Reed Smith”) respectfully requests an extension of

time to October 1, 2021 to answer, move, or otherwise respond to Plaintiff’s state-court

petition, which was removed to this Court in the above-styled and numbered civil action.

      Plaintiﬀ filed its Original Petition (“Petition”) on August 6, 2021, and it was

assigned to the 334th District Court of Harris County, Texas. The current deadline for Reed

Smith to answer is September 7, 2021. See FED. R. CIV. P. 81(c)(2)(A).
     Case 4:21-cv-02698 Document 30 Filed on 09/03/21 in TXSD Page 2 of 3




      Due to the complexity of the matters at issue and the need for additional preparation

time, Reed Smith respectfully requests an extension of time—to October 1, 2021—to file

an answer, move, or otherwise respond to the Petition.

      Plaintiﬀ does not oppose this extension.

      WHEREFORE, premises considered, Defendant Reed Smith LLP respectfully

requests that the Court extend its deadline to answer, move, or otherwise respond to

Plaintiﬀ’s lawsuit to October 1, 2021.

      DATED:        September 3, 2021

                                                 Respectfully Submitted,

                                                 GIBSON, DUNN & CRUTCHER LLP

                                                 /s/ Collin J. Cox
                                                 Collin J. Cox
                                                 Federal ID No. 654469
                                                 State Bar of Texas No. 24031977
                                                 ATTORNEY FOR DEFENDANT
                                                 REED SMITH LLP
                                                 Gibson, Dunn & Crutcher LLP
                                                 811 Main Street, Suite 3000
                                                 Houston, Texas 77002
                                                 Telephone: 346-718-6604
                                                 Facsimile: 346-718-6941
                                                 Email: ccox@gibsondunn.com


                         CERTIFICATE OF CONFERENCE

I hereby certify that prior to filing the above Unopposed Motion to Extend Time to Answer,
the undersigned conferred with opposing counsel, Robert Corn, regarding the relief sought
in this Motion. He is unopposed to the requested extension of time.

                                                 /s/ Collin J. Cox
                                                 Collin J. Cox
                                            2
     Case 4:21-cv-02698 Document 30 Filed on 09/03/21 in TXSD Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above Reed Smith, LLP’s Unopposed
Motion to Extend Time to Answer has been served on the following counsel/parties of
record in accordance with FED. R. CIV. P. 5 and local rules for electronic filing and service
on this 3rd day of September 2021:

Robert M. Corn, Counsel for Plaintiff
George M. Kryder, III, Counsel for Stone, Pigman, Walther, Wittman, LLC
William P. Haddock, Counsel for Helena Energy, LLC



                                                  /s/ Collin J. Cox
                                                  Collin J. Cox




                                             3
